DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           CASSIO S. AIALA,
                              Appellant,

                                    v.

                           JAIME R. LARKIN,
                               Appellee.

                              No. 4D20-55

                             [March 3, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 50-2014-DR-007271-
XXXX-MB.

    David M. Scott of the Florida Family Law Clinic, LLC, Fort Lauderdale,
for appellant.

    Ralph T. White of the Law Office of R.T. White, Palm Beach Gardens,
for appellee.

PER CURIAM.

   The father appeals the final judgment on a petition for modification of
parental responsibility and time-sharing provisions of a paternity
judgment. We affirm the modification of the time-sharing, as there was
competent evidence to support it. While the father claims that the
evidence merely showed an acrimonious relationship and lack of
communication between the father and mother, the court found that their
relationship was more than acrimonious, including a battery by the father
against the mother and other physical acts, as well as his violation of the
parenting plan by preventing communication between the mother and
child. As there is competent substantial evidence to support the trial
court’s ruling, we will not disturb it.

   The father also contends that the court abused its discretion in giving
the mother ultimate decision-making authority as to medical issues. The
parenting plan attached to the final judgment provides for shared parental
responsibility and for the parents to confer on major decisions. But where
the parents are unable to agree, the authority to make decisions on non-
emergency healthcare is given to the mother. This court approved a
similar provision in Schneider v. Schneider, 864 So. 2d 1193 (Fla. 4th DCA
2004). In Fazzaro v. Fazzaro, 110 So. 3d 49 (Fla. 2d DCA 2013), our sister
court rejected the trial court’s imposition of ultimate authority over non-
emergency healthcare to one parent. Id. at 52. Although there was
evidence the parents were unable to agree, the trial court had provided no
oral or written findings of fact to support placing ultimate authority in one
parent, and “nothing showed a continuing pattern of hostility that
reasonably would lead one to conclude that the parties will be unable to
effectively work together for their child’s best interests.” Id. at 51–52.
Conversely, in this case, the court found that the parties do not
communicate, and their relationship is beyond acrimonious. The father
refused to take the child to medical appointments and, when he did offer,
it was his girlfriend who would take the child. He also sometimes failed to
give the child necessary medicine, and he knew very little of the details
concerning the child’s healthcare. The court weighed all of these factors
and determined that when the parties disagree, the mother should have
ultimate authority over non-emergency medical decisions. The court did
not abuse its discretion.

   Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2